Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                         Illinois Official Reports                        the accuracy and
                                                                          integrity of this
                                                                          document
                                 Appellate Court                          Date: 2020.06.23
                                                                          10:28:19 -05'00'



                   People v. Salgado, 2019 IL App (1st) 171377



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption              GIOVANNI SALGADO, Defendant-Appellant.



District & No.       First District, First Division
                     No. 1-17-1377



Filed                September 9, 2019
Rehearing denied     October 4, 2019



Decision Under       Appeal from the Circuit Court of Cook County, No. 16-CR-16566; the
Review               Hon. Vincent M. Gaughan, Judge, presiding.



Judgment             Affirmed.


Counsel on           James E. Chadd, Patricia Mysza, and Aliza R. Kaliski, of State
Appeal               Appellate Defender’s Office, and Scott F. Main, of DePaul University
                     Legal Clinic, both of Chicago, for appellant.

                     Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                     Annette Collins, and Marci Jacobs, Assistant State’s Attorneys, of
                     counsel), for the People.
     Panel                     PRESIDING JUSTICE GRIFFIN delivered the judgment of the court,
                               with opinion.
                               Justices Pierce and Walker concurred in the judgment and opinion.


                                               OPINION

¶1        Defendant appeals his conviction for defacing the identification marks of a firearm (720
      ILCS 5/24-5(b) (West 2016)). He challenges the trial court’s denial of his motion to quash
      arrest and suppress the evidence and asks this court to reverse his conviction outright. We
      affirm.

¶2                                          BACKGROUND
¶3         On October 16, 2016, Chicago police sergeant Ricky Rivera and his partner were directed
      to patrol the 3800 block of West 30th Street due to retaliatory shootings that had occurred in
      the area between rival gangs. As Sergeant Rivera drove down the block in an unmarked squad
      car, he made eye contact with one of two males walking in public on the sidewalk. They
      immediately broke apart and walked in different directions. One of them, defendant, was
      adjusting and grabbing at something in his waistband.
¶4         The police drove past defendant, stopped the car, and Sergeant Rivera exited the passenger
      side. He walked toward defendant with his body camera rolling. Defendant continued to grasp
      at the object in his waistband.
¶5         Upon reaching defendant and at close range, Sergeant Rivera asked him if he had any
      weapons in his possession. Defendant answered “no” and continued to walk past him. Sergeant
      Rivera asked defendant to lift up his T-shirt so he could “see.” Defendant responded, “I don’t
      have to” and simultaneously grabbed the object in his waistband. Sergeant Rivera immediately
      placed his hand on the object, which was covered by defendant’s T-shirt. It was a “9mm Hi-
      Point” handgun, loaded with 10 live rounds. The serial numbers on the gun had been removed.
      Defendant was placed under arrest.
¶6         The State charged defendant with one count of defacing the identification marks of a
      firearm (720 ILCS 5/24-5(b) (West 2016)) (count I) and eight counts of aggravated unlawful
      use of a weapon (AUUW) (720 ILCS 5/24-1.6 (West 2016)) (counts II through IX). Defendant
      filed a motion to quash his arrest and suppress the evidence, and the trial court heard his motion
      and conducted a bench trial at the same time. The State called Sergeant Rivera.
¶7         Sergeant Rivera testified that he was directed to patrol the 3800 block of West 30th Street
      on October 16, 2016. There had been “recent aggravated batteries with firearms in that
      location” involving the “Two-Six street gang” and the “Latin Kings.” The shootings were
      “retaliatory,” and the location was designated a “high threat gang conflict zone.”
¶8         As he drove down the block with his partner, Sergeant Rivera observed defendant and
      another Hispanic male look in the direction of the unmarked squad car, break apart, and walk
      in different directions. Defendant grabbed and adjusted an item in his front waistband.
¶9         Sergeant Rivera exited the car, and as he approached, defendant “continued to grasp an
      item in his front waistband.” At that point, Sergeant Rivera believed that defendant “was in
      possession of a firearm” or “had a weapon.” There was a “clearly visible” bulge in his

                                                  -2-
       waistband. Sergeant Rivera conducted a “pat-down” of defendant “for [his] safety” and
       recovered a firearm from his front waistband. It was loaded with “ten live rounds,” and the
       serial numbers used to identify the firearm had been “scratched out.”
¶ 10       Sergeant Rivera wore a body camera during the incident and testified that it accurately
       depicted his encounter with defendant on October 16, 2016. The body camera footage was
       entered into evidence and played in open court. After the parties stipulated that an Illinois State
       Police sergeant, if called to testify, would affirm that defendant did not have a valid FOID card
       or concealed carry license on October 16, 2016, the State rested its case. Defendant’s motion
       for a directed finding was denied, and he rested his case without presenting any evidence.
¶ 11       The trial court briefly expressed its reasoning on the record and denied defendant’s motion
       to quash and suppress the evidence. The trial court found him guilty of counts I and II: defacing
       the identification marks of a firearm (720 ILCS 5/24-5(b) (West 2016)) and AUUW (720 ILCS
       5/24-1.6(a)(1), (a)(3)(A-5) (West 2016)). The trial court merged count II into count I and
       sentenced defendant to 25 months in prison. All of his posttrial motions were denied.
¶ 12       Defendant appeals and challenges the trial court’s decision to deny his suppression motion.
       He further claims that the outright reversal of his conviction is warranted. Defendant does not
       challenge the probable cause for his arrest.

¶ 13                                              ANALYSIS
¶ 14        In reviewing a trial court’s ruling on a motion to suppress evidence, we apply a two-part
       standard of review. See People v. Pitman, 211 Ill. 2d 502, 512 (2004). We will not reverse the
       trial court’s factual findings unless they are against the manifest weight of the evidence, and
       we review the trial court’s ultimate ruling as to whether suppression is warranted de novo.
       People v. Williams, 2016 IL App (1st) 132615, ¶ 32. Defendant bears the burden of showing
       that the search and seizure were unlawful. People v. Lawson, 2015 IL App (1st) 120751, ¶ 28.
¶ 15        The fourth amendment to the United States Constitution and the Illinois Constitution of
       1970 guarantee the “right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures.” U.S. Const., amend. IV; Ill. Const. 1970,
       art. I, § 6. Reasonableness under the fourth amendment generally requires a warrant supported
       by probable cause. People v. Flowers, 179 Ill. 2d 257, 262 (1997). However, it is well-
       recognized that there are exceptions to the warrant requirement. See Illinois v. McArthur, 531
       U.S. 326, 330 (2001) (“[w]hen faced with special law enforcement needs, diminished
       expectations of privacy, minimal intrusions, or the like, the Court has found that certain
       general, or individual, circumstances may render a warrantless search or seizure reasonable”).
¶ 16        One exception to the warrant requirement, that the parties place at issue here, was
       recognized in Terry v. Ohio, 392 U.S. 1 (1968). Terry held that “ ‘where a police officer
       observes unusual conduct which leads him reasonably to conclude in light of his experience
       that criminal activity may be afoot,’ ” the officer may briefly stop the suspicious person and
       make “ ‘reasonable inquiries’ ” aimed at confirming or dispelling his suspicions. Minnesota v.
       Dickerson, 508 U.S. 366, 373 (1993) (quoting Terry, 392 U.S. at 30).
¶ 17        Terry further held that “ ‘[w]hen an officer is justified in believing that the individual
       whose suspicious behavior he is investigating at close range is armed and presently dangerous
       to the officer or to others,’ ” the officer may conduct a patdown search in order “ ‘to determine
       whether the person is in fact carrying a weapon.’ ” Id. (quoting Terry, 392 U.S. at 24). This


                                                    -3-
       limited search for weapons is designed to allow the officer to pursue his investigation without
       fear of violence; it is not a means by which to gather evidence of a crime. People v. Sorenson,
       196 Ill. 2d 425, 432 (2001).
¶ 18        Before we conduct a Terry analysis, we must first determine whether the fourth amendment
       was implicated in this case. See People v. Johnson, 2019 IL App (1st) 161104, ¶ 14 (the fourth
       amendment is not implicated until a person is seized). Defendant claims that “he was seized
       for the purposes of the Fourth Amendment immediately upon the officers’ arrival at the 3800
       block of West 30th Street, when Officer Rivera exited a still moving vehicle to approach
       [him].” We reject this argument out of hand.
¶ 19        A seizure does not occur “simply because a police officer approaches an individual and
       asks a few questions.” Florida v. Bostick, 501 U.S. 429, 434 (1991). Sergeant Rivera and his
       partner drove past defendant and stopped the car, and following his exit, Sergeant Rivera took
       a number of steps before he was even in a position to ask any questions of defendant. For fourth
       amendment purposes, Sergeant Rivera’s exit from his car was a nonevent.
¶ 20        The State takes the position that defendant was not seized until Sergeant Rivera “placed
       his right hand over defendant’s hand *** to effectuate a pat-down.” Our review of the record
       in this case reveals that in a matter of seconds after Sergeant Rivera asked his first question of
       defendant (“if he had any weapons on him”), defendant grabbed the item in his waistband and
       Sergeant Rivera followed suit. We find that, regardless of whether the fourth amendment was
       implicated in that short time frame, Sergeant Rivera’s actions were justified.
¶ 21        Defendant claims that Sergeant Rivera conducted a Terry stop and a Terry search and
       challenges both events as unreasonable. “Whether an investigatory stop is valid is a separate
       question from whether a search for weapons is valid.” Flowers, 179 Ill. 2d at 263. Accordingly,
       we address the issues separately.
¶ 22        Following a hearing on defendant’s motion to quash arrest and suppress the evidence, the
       trial court made a series of factual findings, the first of which was that the 3800 block of West
       30th Street on October 16, 2016, was a high-crime area. This finding was not against the
       manifest weight of the evidence.
¶ 23        Sergeant Rivera testified that the 3800 block of West 30th Street on October 16, 2016, was
       a “known branch of the Two-Six” gang. There were “recent gang related aggravated batteries
       with firearms in that location,” and Sergeant Rivera explained that the shootings were
       “retaliatory” and involved the “Latin Kings.” Sergeant Rivera was on “directed patrol,” and
       the location was “designated a high threat gang conflict zone.”
¶ 24        This testimony went wholly unchallenged by defense counsel, and the trial court found it
       credible, uncontroverted, and unimpeached. See People v. Jackson, 2012 IL App (1st) 103300,
       ¶ 30 (an officer’s uncontradicted and undisputed testimony, when accepted by the trial court,
       is sufficient to establish that the incident occurred in a high-crime area). Accordingly, the 3800
       block of West 30th Street on October 16, 2016, was high crime area.
¶ 25        The fact that the stop occurred in a high crime area is a relevant contextual consideration
       in any Terry analysis. Illinois v. Wardlow, 528 U.S. 119, 124 (2000). A police officer is “not
       required to ignore the relevant characteristics of a location in determining whether the
       circumstances are sufficiently suspicious to warrant further investigation.” Id.
¶ 26        But to be clear, defendant’s mere presence in the 3800 block of West 30th Street on October
       16, 2016, standing alone, is not enough to justify a Terry stop. See People v. Harris, 2011 IL


                                                   -4-
       App (1st) 103382, ¶ 12. We are mindful that well-intentioned, law-abiding citizens live in
       Chicago neighborhoods that are plagued by gang violence and crime and that merely walking
       on the sidewalk in those areas does not, on its own, justify an investigatory stop. But we have
       no such situation here. Conduct, not mere presence in the high crime area, is at issue in this
       case.
¶ 27        After hearing Sergeant Rivera’s testimony and watching his body camera footage, the trial
       court found that defendant “depart[ed]” upon making eye contact with Sergeant Rivera and, at
       each stage of the encounter, that defendant made repeated “movements towards his right
       waistband.” These findings were not against the manifest weight of the evidence.
¶ 28        Sergeant Rivera testified that he made eye contact with defendant and saw him “break
       apart” from another individual and walk in different directions after “[t]hey both looked in the
       direction of the oncoming unmarked vehicle.” Sergeant Rivera saw defendant “grasp and
       adjust an item in his front waistband” and he “continued to grasp” the item as Sergeant Rivera
       walked toward him.
¶ 29        The body camera footage reveals that defendant was nervous, fidgety, and held the inside
       of his left arm close to the item and in a manner that could support the reasonable inference
       that defendant was attempting to shield the item from view. Sergeant Rivera believed, at this
       point, that defendant was in possession of a “firearm” or “weapon.”
¶ 30        The trial court’s factual findings that defendant “depart[ed]” upon making eye contact with
       Sergeant Rivera and, at each stage of the encounter, that defendant repeated “movements
       towards his right waistband” found ample support in the record. The body camera footage
       brought the encounter to life, and with Sergeant Rivera’s testimony, there is no basis for
       unsettling the findings here.
¶ 31        Nervous, evasive behavior or unusual conduct is a pertinent factor in determining
       reasonable suspicion. Wardlow, 528 U.S. at 124; People v. Marchel, 348 Ill. App. 3d 78, 80
       (2004). The determination of reasonable suspicion “must be based on commonsense judgment
       and inferences about human behavior.” People v. Timmsen, 2016 IL 118181, ¶ 13.
¶ 32        We hold that, in light of the trial court’s factual findings and given the totality of the
       circumstances, defendant’s presence in a high crime area where retaliatory gunfire had been
       exchanged between rival gangs, his actions upon seeing the police, and more importantly,
       defendant’s unusual conduct-based fixation with an item in his waistband together gave rise to
       a reasonable suspicion that criminal activity was afoot such that Sergeant Rivera’s actions were
       justified. Johnson, 2019 IL App (1st) 161104, ¶ 15 (the totality of the circumstances are to be
       considered when determining the validity of a stop).
¶ 33        We reject out of hand defendant’s argument that Sergeant Rivera’s actions were unjustified
       because the “[a]rticulable suspicion to conduct a Terry stop cannot rest on the possible
       observation of a gun alone.” As explained above, defendant’s conduct in a high crime area, not
       “the possible observation of a gun alone,” gave rise to a reasonable suspicion that he was
       committing or about to commit a crime. In any event, our supreme court vacated the judgment
       in the case defendant cites in support of this argument. See People v. Horton, No. 122461 (Ill.
       Nov. 22, 2017) (supervisory order); People v. Simmons, 2016 IL App (1st) 131300, ¶ 116
       (citing Kelch v. Watson, 237 Ill. App. 3d 875, 877 (1992) (a vacated judgment is void)).
¶ 34        Defendant suggests that Sergeant Rivera could not act upon his reasonable suspicion that
       criminal activity was afoot until he ruled out the possibility that defendant possessed the


                                                  -5-
       appropriate licensure to lawfully carry a firearm throughout the State of Illinois. The
       suggestion is rejected. The possibility that an innocent person may be briefly stopped by a
       police officer was considered by the United States Supreme Court in Terry and deemed an
       acceptable risk that may be undertaken in the face of a reasonable suspicion of criminal
       activity. See Wardlow, 528 U.S. at 126 (“Terry accepts the risk that officers may stop innocent
       people”).
¶ 35       Accordingly, defendant has failed to carry his burden of showing that Sergeant Rivera’s
       actions were unreasonable under the fourth amendment. Hence, a Terry stop was warranted
       under the totality of the circumstances.
¶ 36       We separately hold that the limited search of defendant’s person for weapons was
       warranted. A limited search for weapons is warranted if a police officer has a reason to believe
       that the defendant is armed and dangerous. Flowers, 179 Ill. 2d at 266. However, reason to
       believe is not certainty: “ ‘[t]he officer need not be absolutely certain that the individual is
       armed; the issue is whether a reasonably prudent man in the circumstances would be warranted
       in the belief that his safety or that of others was in danger.’ ” People v. Colyar, 2013 IL 111835,
       ¶ 36 (quoting Terry, 392 U.S. at 27).
¶ 37       Terry makes clear that “[w]hen an officer is justified in believing that the individual whose
       suspicious behavior he is investigating at close range is armed and presently dangerous to the
       officer or to others, it would appear to be clearly unreasonable to deny the officer the power to
       take necessary measures to determine whether the person is in fact carrying a weapon and to
       neutralize the threat of physical harm.” Terry, 392 U.S. at 24.
¶ 38       Here, in physical response to Sergeant Rivera’s initial inquiry as to whether defendant “had
       any weapons on him,” defendant placed his hand on and grabbed the very item that Sergeant
       Rivera had reason to believe, given defendant’s prior consistent conduct in a high crime area,
       was a “firearm” or a “weapon.” See People v. Richardson, 2017 IL App (1st) 130203-B, ¶ 27
       (finding an officer’s “belief that the defendant was most likely hiding a weapon,” based on the
       defendant’s hand gesture towards his waistband, “indicated a sufficient suspicion to warrant
       the pat-down search” (internal quotation marks omitted)).
¶ 39       The body camera footage of the incident clearly reveals the circumstances that Sergeant
       Rivera faced such that, as provided in Terry, it would appear to be clearly unreasonable to find
       that Sergeant Rivera could not place his hand on the item in defendant’s waistband in an
       apparent effort to prevent its potential removal and use against him and the other officers.
       Defendant has shown that Sergeant Rivera may not have been certain that defendant was
       armed, but he certainly has not shown that a reasonably prudent man under the same
       circumstances would not have been warranted in the belief that his safety was in danger.
       Colyar, 2013 IL 111835, ¶ 36. Accordingly, defendant has failed to carry his burden, and his
       argument must fail.
¶ 40       The trial court’s ultimate ruling on defendant’s motion to quash arrest and suppress the
       evidence stands and reversal is not warranted. Defendant’s conviction is affirmed.

¶ 41                                          CONCLUSION
¶ 42      Accordingly, we affirm.

¶ 43      Affirmed.


                                                    -6-